              Case 1-18-01038-ess                              Doc 56             Filed 08/01/19                    Entered 08/01/19 10:05:25

                                                                                                                                       Joseph S. Maniscalco, Esq.
LAMONICA HERBST & MANISCALCO, LLP                                                                                                                          Member
Moving Forward. Staying Ahead.®                                                                                                                p: 516.826.6500 x218
                                                                                                                                             jsm@lhmlawfirm.com


                                                                                     August 1, 2019


    Via Electronic Filing
    Judge Elizabeth S. Stong
    United States Bankruptcy Court, E.D.N.Y.
    Conrad B. Duberstein U.S. Courthouse
    271-C Cadman Plaza East, Suite1595
    Brooklyn, NY 11201-1800


                                            In re Esther DuVal, as Chapter 11 Trustee of Gallant Capital
                                                  Markets Ltd. v. AFX Capital Markets Ltd. et al.
                                                  Adv. Proc. No. 18-1038 (ESS)


    To the Honorable Judge Stong:

           My firm represents Esther DuVal, the Chapter 11 Trustee (the “Trustee”) of the jointly
    administered estates of Avenica, Inc. and Gallant Capital Markets, Ltd. (collectively, the
    “Debtors”).
          This letter is to confirm the adjournment of the pre-trial conference in the above-
    mentioned adversary proceeding and the motion to approve the Trustee’s Stipulation with the
    Defendants, on consent of Defendants’ counsel, from Thursday, August 1, 2019 at 11:00 a.m. to
    Friday, September 6, 2019 at 10:30 a.m.
                 Thank you for your attention to this matter.



                                                                                                  Respectfully submitted,
                                                                                                  s/ Joseph S. Maniscalco
                                                                                                  Joseph S. Maniscalco


    JSM:rrl
    cc:    Esther DuVal, Trustee (via email)
           Robert M. Schechter, Esq. (via email)
           John S. Mairo, Esq. (via email)
           Heidi Sorvino, Esq. (via email)
    M:\Documents\Company\Cases\Gallant and Avenica cases\AFX Adv Proc\Letters\Ltr of Adjournment 8.1.2019 TO 9.6.2019 at 1030 am.doc




         3305 Jerusalem Avenue, Wantagh, New York 11793│ p: 516.826.6500 │ f: 516.826.0222│ www.lhmlawfirm.com
